DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,976,303 in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”) and U.S. Patent 8,84,725 issued to Chan et al. (“Chan”).

As for claim 1, U.S. Patent 10,976,303 claims a resealable container comprising:
a housing (Claim 1);
a lid coupled to the housing (Claim 1); and
a basket received within the housing and including (Claim 1)
a first side wall and a second side wall defining an interior space (Claim 1), and
a retainer extending over at least a portion of the interior space and configured to support at least one test element in a side-to-side direction and a front-to-back direction within the basket (Claim 1), the retainer further comprising:
a first plurality of fingers extending from the first side wall to a parting line positioned between the first side wall and the second side wall in the interior space (Claim 1); and
a second plurality of fingers extending from the second side wall to the parting line (Claim 1), wherein:
a first finger in the first plurality of fingers and a second finger in the second plurality of fingers are configured to deform in response to insertion of at least one test element into the interior space to provide side-to-side support of the at least one test element (Claim 1); and
an unused third finger in the first plurality of fingers and an unused fourth finger in the second plurality of fingers are configured to not deform in response to the insertion of the at least one test element into the interior space to provide front-to-back support to the at least one test element (Claim 1).  
U.S. Patent 10,976,303 does not claim that the first finger and the second finger are configured to be deflectable in a range of motion from a non-deflected position extending to the parting line and a deflected position extending into the interior space and exerting a force on sides of the at least one test element.
However, Taylor discloses a first finger (16) and a second finger (16) that are configured to be deflectable in a range of motion from a non-deflected position extending to a parting line (see Fig. 2) and a deflected position extending into an interior space and exerting a force on sides of at least one test element (see Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first and second fingers of U.S. Patent 10,976,303 to be configured as disclosed by Taylor in order to hold objects of different thicknesses.
U.S. Patent 10,976,303 as modified by Taylor does not explicitly disclose a floor.
However, Chan discloses a floor (46).  Chan discloses that the floor is parallel to the tops of sidewalls when γ = 0°.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the basket of U.S. Patent 10,976,303 and Taylor to include the floor as disclosed by Chan in order to protect the bottoms of the test elements.
U.S. Patent 10,976,303 as modified by Taylor and Chan discloses that in the non-deflected position the first finger extends parallel to the floor (Taylor: because fingers 16 extend perpendicularly across unit 10; Fig. 11 and col. 3, lines 50-53 and Chan: the tops of sidewalls are parallel to the floor γ = 0°).

As for claim 2, U.S. Patent 10,976,303 claims that the retainer is formed as a single piece and the first plurality of fingers and the second plurality of fingers are cut from the single piece (Claim 2).  

As for claim 3, U.S. Patent 10,976,303 claims that the first finger and the second finger are each formed as a bristle configured to deform and provide side-to- side support for one test element (Claim 3).  

As for claim 4, U.S. Patent 10,976,303 claims that the first finger and the second finger are each formed as a wiper configured to deform and provide side-to-side support for a plurality of test elements (Claim 4).

As for claim 5, U.S. Patent 10,976,303 claims that the wiper is configured to provide air flow to the plurality of test elements (Claim 5).  

As for claim 6, U.S. Patent 10,976,303 claims that the first plurality of fingers and the second plurality of fingers are formed in an annular member of the retainer (Claim 6).  

As for claim 7, U.S. Patent 10,976,303 claims that the retainer defines a substantially inverted U-shaped cross-sectional profile (Claim 7).  

As for claim 8, U.S. Patent 10,976,303 claims that the retainer includes an end spring configured to provide front-to-back support to the at least one test element (Claim 8).  

As for claim 9, U.S. Patent 10,976,303 claims that the end spring is a living spring (Claim 9).  

As for claim 10, U.S. Patent 10,976,303 claims that the retainer is formed from a single piece and the end spring is cut from the single piece (Claim 10).  

As for claim 11, U.S. Patent 10,976,303 claims that the retainer is adhered to the basket (Claim 11).  

As for claim 12, U.S. Patent 10,976,303 claims that the retainer is press fit into the basket (Claim 12).  

As for claim 13, U.S. Patent 10,976,303 claims that the retainer is constructed of at least one of flexible plastic, flexible bristles, flexible rubber, and thin metal (Claim 13).  

As for claim 14, U.S. Patent 10,976,303 claims that the interior space has a trapezoidal cross-section in which the first side wall and the second side wall form two sides of the trapezoidal cross-section and the floor forms a third side of the trapezoidal cross-section, such that the interior space allows for test elements of different widths (Claim 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 10, 11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,844,725 issued to Chan et al. (“Chan”) in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”).

As for claim 1, Chan discloses a resealable container comprising:
a housing (20);
a lid (22) coupled to the housing; and
a basket (38) received within the housing and including
a first side wall (one of 42 with γ = 0°), a second side wall (another of 42 with γ = 0°), and a floor (46) defining an interior space (40), and
a retainer (50) extending over at least a portion of the interior space and configured to support at least one test element (12) in a side-to-side direction (see Fig. 8) and a front-to-back direction within the basket (Fig. 10), the retainer further comprising:
a plurality of fingers (col. 7, lines 40-43).
	Chan does not disclose that the plurality of fingers have the arrangement as recited. Chan discloses that the fingers are part of a retainer configured to releasably hold test elements (Abstract).
However, Taylor discloses an arrangement of a plurality of fingers comprising a first plurality of fingers (top fingers 16 in Fig. 11) extending from a first side wall (20 and top of 10) to a parting line (horizontal line between the top and bottom fingers in Figs. 2 and 11) positioned between the first side wall and a second side wall (21 and bottom of 10; see Figs. 2 and 6); and
a second plurality of fingers (bottom fingers 16) extending from the second side wall (21 and bottom of 10) to the parting line.  Taylor discloses that that the arrangement of the plurality of fingers are part of a retainer (10) configured to releasably hold objects (col. 2, line 62 - col. 3, line 3).
Because Chan and Taylor both disclose arrangements of a plurality of fingers for releasably holding objects, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of a plurality of fingers of Taylor for the arrangement of a plurality of fingers of Chan to achieve the predictable result of releasably holding test elements.
Chan as modified by Taylor discloses that:
a first finger (Taylor: one of top fingers 16 in Fig. 11) in the first plurality of fingers and a second finger (Taylor: one of bottom fingers 16 in Fig. 11) in the second plurality of fingers are configured to deform in response to insertion of at least one test element (Chan: 12) into the interior space to provide side-to-side support of the at least one test element (Taylor: see Fig. 1), the first finger and the second finger are configured to be deflectable in a range of motion from a non-deflected position extending to the parting line (Taylor: see Figs. 1 and 2; noting the position of undeflected fingers) and a deflected position extending into the interior space and exerting a force on sides of the at least one test element (Taylor: see Fig. 1), wherein in the non-deflected position the first finger extends parallel to the floor (Taylor: because fingers 16 extend perpendicularly across unit 10; Fig. 11 and col. 3, lines 50-53); and
an unused third finger in the first plurality of fingers and an unused fourth finger in the second plurality of fingers are configured to not deform in response to the insertion of the at least one test element (Chan: 12) into the interior space to provide front-to-back support to the at least one test element (Taylor: see Fig. 1).

As for claim 3, Chan as modified by Taylor discloses that
 that the first finger and the second finger are each formed as a bristle configured to deform and provide side-to-side support for a plurality of test elements (Taylor: see Fig. 1).

As for claim 4, Chan as modified by Taylor discloses that
 that the first finger and the second finger are each formed as a wiper configured to deform and provide side-to-side support for a plurality of test elements (Taylor: see Fig. 1).

As for claim 5, Chan as modified by Taylor discloses that the wiper is configured to provide air flow to the plurality of test elements (Taylor: air flow is provided via the spaces between elements 16 in Fig. 2).

As for claim 6, Chan as modified by Taylor discloses that the first plurality of fingers and the second plurality of fingers are formed in an annular member of the retainer (The broadest reasonable interpretation of annular member includes a member that surrounds the test element.  Chan teaches that the retainer surrounds a plurality of test elements in col. 7, lines 44-47).

As for claim 8, Chan as modified by Taylor discloses that the retainer (Chan: 50) includes an end spring (Chan: 50) configured to provide front-to-back support to the at least test element (Chan: col. 7, lines 64-67).

As for claim 10, Chan as modified by Taylor discloses that the retainer (Chan: 50) is formed from a single piece (Chan: col. 7, lines 44-47) and that the end spring (Chan: 50) is cut from the single piece.
Regarding the limitation that the end spring is cut form the single piece, the examiner notes that this limitation describes the process by which the end spring is made.  However, it has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113 (I) and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

As for claim 11, Chan as modified by Taylor discloses that the retainer is adhered to the basket (Chan: col. 7, lines 54-56).

As for claim 13, Chan as modified by Taylor discloses that the retainer is constructed of at least one of flexible plastic, flexible bristles, flexible rubber (Chan: col. 7, lines 28-31), and thin metal.

As for claim 16, Chan discloses a basket (38) for use in a resealable container, the basket comprising:
a sidewall (one of 42 with γ = 0°) and a floor (46) defining an interior space (40); and
a retainer (50) including a plurality of segments (col. 7, lines 40-43).
Chan does not disclose that the plurality of segments have the arrangement as recited. Chan discloses that the segments are part of a retainer configured to releasably hold test elements (Abstract).
However, Taylor discloses an arrangement of a plurality of segments (16 in Fig. 11), each segment in the plurality of segments being deflectable between a first deflected position and a second non-deflected position (see Figs. 1 and 6). Taylor discloses that that the arrangement of the plurality of segments are part of a retainer (10) configured to releasably hold objects (col. 2, line 62 - col. 3, line 3).
Because Chan and Taylor both disclose arrangements of a plurality of segments for releasably holding objects, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of a plurality of segments of Taylor for the arrangement of plurality of segments of Chan to achieve the predictable result of releasably holding test elements.
Chan as modified by Taylor discloses that:
when in the first position at least one segment in the plurality of segments is configured to extend into the interior space and provide side-to-side support of a test element that deflects the at least one segment into the first position by exerting a force on a side of the test element (Taylor: see Figs. 1 and 6), and
when in the second position at least one other segment in the plurality of segments that does not deflect is configured to provide front-to-back support of the test element (Taylor: see Figs. 1 and 6),  wherein in the non-deflected position the first finger extends parallel to the floor (Taylor: because fingers 16 extend perpendicularly across unit 10; Fig. 11 and col. 3, lines 50-53).

As for claim 17, Chan as modified by Taylor discloses that the test element is a test strip (Chan: 12).  

As for claim 18, the examiner notes that the examiner notes that this limitation describes the process by which the plurality of segments are made.  However, it has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113 (I) and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the present case, the plurality of segments are separated from each other, which is a structure that can be created via perforations or other means such as molding.

As for claim 19, Chan as modified by Taylor discloses that a first segment (16 of 14) and a second segment (16 of 18) of the plurality of segments overlap (Taylor: see Fig. 6).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,844,725 issued to Chan et al. (“Chan”) in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”) as applied to claim 1, further in view of U.S. Patent 9,416,804 issued to Simakis (“Simakis”).

As for claim 2, Chan as modified by Taylor discloses all the limitations of the claimed invention
except that the retainer is formed as a single piece and the first plurality of fingers and the second plurality of fingers are cut from the single piece.
However, Simakis discloses a retainer (150) that is formed as a single piece and that fingers (154A) are cut from the single piece (col. 4, lines 45-50). Simakis discloses that the retainer is formed from soft elastomeric material (col. 6, lines 4-13).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the retainer and fingers of Chan and Taylor to be made from a single piece as taught by Simakis in order to enable the storage of more fragile flexible items, while minimizing the risk of tearing or wear on the flexible objects held up in the retainer (Simakis: col. 3, lines 42-47).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,844,725 issued to Chan et al. (“Chan”) in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”) as applied to claim 1, further in view of U.S. Patent 7,516,845 issued to Lang et al. (“Lang”).

As for claim 7, Chan as modified by Taylor discloses all the limitations of the claimed invention
except that the retainer defines a substantially inverted U-shaped cross-sectional profile.
However, Lang discloses a retainer (350, 352) that defines a substantially inverted U-shaped cross-sectional profile (see Fig. 9A). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the retainer and fingers of Chan and Taylor to have the cross-sectional profile as taught by Lang in order to allow the fingers to flatten such that large contact areas are made, facilitating the secure retention of objects (Lang: col. 7, lines 20-25).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,844,725 issued to Chan et al. (“Chan”) in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”) as applied to claim 8, further in view of U.S. Patent 6,629,616 issued to Heinzle (“Heinzle”).

As for claim 9, Chan as modified by Taylor discloses all the limitations of the claimed invention
except that the end spring is a living spring.  Chan discloses that the end spring (50) presses an object to retain the object (col. 7, line 64 - col. 8, line 6), but Chan is silent as to the type of spring.
However, Heinzle discloses a spring (4) that is a living spring (see Fig. 1).  Heinzle discloses that the living spring presses on an object to retain the object (Abstract).
	Because both Chan and Heinzle disclose springs that press on an object to retain the object, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute one well-known spring for another to achieve the predictable result of retaining an object.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,844,725 issued to Chan et al. (“Chan”) in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”) as applied to claim 1, further in view of U.S. Patent 8,256,618 issued to Schein et al. (“Schein”).

As for claim 12, Chan as modified by Taylor discloses all the limitations of the claimed invention
except that the retainer is press fit into the basket.  Chan discloses that the basket and retainer are two components that can be generically mechanically attached to each other (col. 7, lines 31-34).
However, Schein discloses that one component can be press fit into another (col. 7, lines 34-44).  Schein discloses that press fitting is a method for mechanically attaching two components together (Col. 7, lines 34-44).
Because Chan and Schein disclose methods of mechanically attaching components to each other, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the press fit method of Schein for the generic method of Chan to achieve the predictable result of attaching the retainer to the basket of Chan.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,844,725 issued to Chan et al. (“Chan”) in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”) as applied to claim 1, further in view of U.S. Patent Application Publication 2017/0108486 by Joseph (“Joseph”).

As for claim 14, Chan as modified by Taylor discloses all the limitations of the claimed invention including that the interior space allows for test elements of different widths (Taylor: see Fig. 1),
except that the interior space has a trapezoidal cross-section as recited. Instead, Chan discloses that the interior space is rectangular in cross section.  Chan discloses that the interior space has a rectangular cross-section and holds test elements.
However, Joseph discloses that an interior space (76) has a trapezoidal cross-section (see Fig. 8) in which a first wall (84) and a second wall (84) form two sides of the trapezoidal cross-section and a floor (78) forms a third side of the trapezoidal cross-section (see Fig. 8), such that the interior space allows for test elements of different widths (see Fig. 8).  Joseph discloses that the interior space holds test elements.
Because Chan and Joseph both disclose interior spaces that hold test elements, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the interior space with a trapezoidal cross-section of Joseph for the interior space with a rectangular cross-section of Chan to achieve the predictable result of providing an interior space that can hold test elements.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,844,725 issued to Chan et al. (“Chan”) in view of U.S. Patent 5,072,904 issued to Taylor (“Taylor”) as applied to claims 1 and 16 respectively, further in view of U.S. Patent 2,956,687 issued to Robichaud (“Robichaud”) and U.S. Patent 6,502,711 issued to McRae (“McRae”).

As for claim 15, Chan as modified by Taylor discloses all the limitations of the claimed invention
except that in the non-deflected position a distal end of the at least one segment is a first distance from the sidewall, and in the second position the distal end of the at least one segment is a second distance from the sidewall that is no greater than half of the first distance, in part, because Chan as modified by Taylor does not disclose retainers with holders that are deflected by more than half their length in order to hold objects of large size.
However, Robichaud discloses retainers with holders that are deflected by more than half their length in order to hold objects of large size (see Figs. 1 and 4).  McRae also discloses retainers with holders that are deflected by more than half their length in order to hold objects of large size (see Figs. 1 and 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the retainers and fingers of Chan and Taylor to be deflected by more than half their length in order to hold objects of large size.
Chan as modified by Taylor, Robichaud and McRae discloses that in the non-deflected position a distal end of the at least one segment is a first distance from the sidewall (Taylor: see Fig.1 and Robichaud: see Fig. 1 and McRae: see Fig. 1), and in the second position the distal end of the at least one segment is a second distance from the sidewall that is no greater than half of the first distance (Robichaud: see Fig. 1 and McRae: see Fig. 1).

As for claim 20, Chan as modified by Taylor discloses all the limitations of the claimed invention
except that in the first deflected position a distal end of the at least one segment is a first distance from the sidewall, and in the second non- deflected position the distal end of the at least one segment is a second distance from the sidewall that is at least twice as large as the first distance, in part, because Chan as modified by Taylor does not disclose retainers with holders that are deflected by more than half their length in order to hold objects of large size.
However, Robichaud discloses retainers with holders that are deflected by more than half their length in order to hold objects of large size (see Figs. 1 and 4).  McRae also discloses retainers with holders that are deflected by more than half their length in order to hold objects of large size (see Figs. 1 and 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the retainers and segments of Chan and Taylor to be deflected by more than half their length in order to hold objects of large size.
Chan as modified by Taylor, Robichaud and McRae discloses that in the first deflected position a distal end of the at least one segment is a first distance from the sidewall (Taylor: see Fig.1 and Robichaud: see Fig. 1 and McRae: see Fig. 1), and in the second non- deflected position the distal end of the at least one segment is a second distance from the sidewall that is at least twice as large as the first distance (Robichaud: see Fig. 1 and McRae: see Fig. 1).

Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive.
On page 6 of the Remarks, Applicant argues that neither Taylor nor the claims of Norman disclose the features of amended independent claims 1 and 16.  The examiner is persuaded.  However, a new grounds of rejection have been applied in light of the amendments to the claim.
On pages 8-9 of the Remarks, Applicant argues that Chan and Taylor do not disclose that in the non-deflected position the first finger extends parallel to the floor.  The examiner respectfully disagrees.  Taylor shows in Fig. 11 that the fingers are perpendicular to the sides.  This feature in combination with Chan yields fingers that extend parallel to the floor.
On page 9 of the Remarks, Applicant argues that neither Chan nor Taylor discloses a finger that deforms in response to insertion of at least one test element into the interior space.  The examiner respectfully disagrees.  Chan already discloses that a test element can be inserted into the interior space through fingers.  One having ordinary skill in the art would have maintained this functionality when arranging the fingers of Chan according to Fig. 11 of Taylor.  One having ordinary skill in the art would not need to modify Chan to hold the paint brushes of Taylor.
On pages 10-12 of the Remarks, Applicant argues that Taylor is non-analogous art.  The examiner respectfully disagrees.  One problem faced by the inventor was the problem of releasably holding an object.  Although Chan discloses, in a non-specific way, that fingers could releasably hold objects such as test strips, Chan does not provide specific examples of fingers that could releasably hold objects.  However, Taylor discloses specific examples of fingers that could releasably hold objects.  Since Taylor discloses structures that address the problem of releasably holding objects, Taylor is analogous art.
Applicant’s arguments with respect to claim 14 have been considered but are moot in view of the new grounds of rejection.
On pages 13-14 of the Remarks, Applicant argues that the process of perforating the plurality of segments implies a structure.  However, the examiner notes that the plurality of segments are separated from each other, which is a structural arrangement that can be created by perforations or other means such as molding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853